                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

GEORGE ODELL,

     Plaintiff,

v.                             Case No.: 8:19-cv-2760-T-33SPF

GORDON FOOD SERVICE STORE LLC,
and REPUBLIC REFRIGERATION INC.,

     Defendants.
                                   _/

                             ORDER

     This matter comes before the Court sua sponte. As set

forth below, this case is remanded to state court because the

Court lacks subject matter jurisdiction.

Discussion

     “Federal      courts   have        limited   subject   matter

jurisdiction.” Morrison v. Allstate Indem. Co., 228 F.3d

1255, 1260–61 (11th Cir. 2000). Before delving into the merits

of any case, this Court must determine “whether subject-

matter jurisdiction exists, even in the absence of a challenge

from any party.” Arbaugh v. Y&H Corp., 546 U.S. 500, 514

(2006). Indeed, “it is well settled that a federal court is

obligated to inquire into subject matter jurisdiction sua

sponte whenever it may be lacking.” Univ. of S. Ala. v. Am.

Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999). “Without



                               1
jurisdiction     the    court    cannot      proceed     at    all    in    any

cause.” Id. In removed cases, 28 U.S.C. § 1447(c) specifies:

“If at any time before final judgment it appears that the

district court lacks subject matter jurisdiction, the case

shall be remanded.” The Court is mindful that any doubt about

the propriety of removal should be resolved in favor of

remand. Tauriga Sciences, Inc. v. ClearTrust, LLC, No. 8:14–

cv–2545–T–33TBM, 2014 WL 5502709, at *2 (M.D. Fla. Oct.

2014)(citing Butler v. Polk, 592 F.2d 1293, 1296 (5th Cir.

1979)).

       This slip-and-fall action was removed to this Court on

November 6, 2019, on the basis of diversity jurisdiction.

(Doc. # 1). When jurisdiction is premised upon diversity of

citizenship,    28     U.S.C.    §    1332(a)   requires,      among       other

things, that “the matter in controversy exceeds the sum or

value of $75,000, exclusive of interests and costs.” If “the

jurisdictional    amount    is       not   facially    apparent      from   the

complaint, the court should look to the notice of removal and

may require evidence relevant to the amount in controversy at

the time the case was removed.” Williams v. Best Buy Co., 269

F.3d    1316,   1319    (11th    Cir.      2001).     When    “damages      are

unspecified,     the    removing       party    bears    the      burden     of

establishing the jurisdictional amount by a preponderance of



                                       2
the evidence.” Lowery v. Ala. Power Co., 483 F.3d 1184, 1208

(11th Cir. 2007).

       The Complaint does not allege a specific amount of

damages. (Doc. # 1-3 at ¶ 1)(“This is an action for damages

that exceeds Fifteen Thousand Dollars ($15,000.00) . . .”).

Instead,   in    their    Notice   of       Removal,     Defendant   Republic

Refrigeration Inc. relies on Plaintiff George Odell’s past

medical expenses and a pre-suit demand letter. (Doc. # 1 at

3). On November 7, 2019, the Court entered an Order (Doc. #

3) explaining that it was not convinced that the amount in

controversy requirement had been satisfied by a preponderance

of   the   evidence      and   giving       Republic     Refrigeration    the

opportunity to submit additional information.

       Republic Refrigeration timely filed its response to the

Court’s Order on November 13, 2019. (Doc. # 5). In its

response, Republic Refrigeration notes that the April 11,

2019, pre-suit demand letter reported that Odell had incurred

$ 37,520.91 in past medical expenses at that time, with a

workers’ compensation lien in the amount of $26,436.11. (Id.

at 5). However, this amount falls short of the jurisdictional

threshold. While Republic Refrigeration notes that Odell may

have undergone additional medical procedures prior to removal

that    were    not   included     in       the   past    medical    expenses



                                        3
calculation, Republic Refrigeration provides no information

on the cost of those procedures. (Id. at 4-5).

       Additionally,   the    response       emphasizes     the   pre-suit

demand     letter’s    demand       for     $250,000      from    Republic

Refrigeration. (Id. at 5; Doc. # 5-3 at 3). As the Court

explained in its November 7 Order, demand letters do not

automatically establish the amount in controversy. See Lamb

v. State Farm Fire Mut. Auto. Ins. Co., No. 3:10-cv-615-J-

32JRK, 2010 WL 6790539, at *2 (M.D. Fla. Nov. 5, 2010)(stating

that     demand   letters     and     settlement        offers    “do   not

automatically     establish     the       amount   in   controversy     for

purposes of diversity jurisdiction”); Piazza v. Ambassador II

JV, L.P., No. 8:10-cv-1582-T-23-EAJ, 2010 WL 2889218, at *1

(M.D. Fla. July 21, 2010)(same). Rather, courts evaluate

whether demand letters “‘reflect puffing and posturing’” or

“whether they provide ‘specific information to support the

plaintiff’s claim for damages.’” Lamb, 2010 WL 6790539, at *2

(quoting Jackson v. Select Portfolio Servicing, Inc., 651 F.

Supp. 2d 1279, 1281 (S.D. Ala. 2009)); see also Jenkins v.

Myers, No. 8:16–cv–344–T–17EAJ, 2016 WL 4059249, at *4 (M.D.

Fla. July 27, 2016)(stating a demand letter that appears to

be mere puffery or an attempt at posturing, “is insufficient




                                      4
to prove by a preponderance of the evidence that the amount

in controversy meets or exceeds $75,000”).

       Here, the demand letter mentions less than $75,000 in

past   medical expenses, while demanding               $250,000. Because

there are no specific facts to support the $250,000 total

requested   settlement   in   light      of    the    far    lower    medical

expenses, it appears this demand is mere puffery, rather than

an accurate assessment of the amount in controversy. See

Rodriguez v. Family Dollar, No. 8:17-cv-1340-T-33JSS, 2017

U.S. Dist. LEXIS 88594 (M.D. Fla. June 9, 2017)(remanding

case where the amount in controversy was based on hypothetical

future   medical   damages    and    reasoning       that    the     pre-suit

settlement offers were negotiation tactics).

       Further, no information is provided regarding future

medical expenses, pain and suffering, or lost wages. Because

no concrete information is provided, these categories of

damages are too speculative to include in the amount in

controversy   calculation.     Nor      is    the    Court   persuaded     by

Republic Refrigeration’s citation to cases where a slip-and-

fall plaintiff obtained over $75,000 in damages after a jury

trial. (Doc. # 5 at 4-5). Although Republic Refrigeration

asserts the injuries in those cases are similar to Odell’s,




                                    5
there    is   no   evidence   that   those   plaintiffs   had   medical

expenses or other damages similar to Odell’s.

        In short, Republic Refrigeration has not carried its

burden of establishing this Court’s diversity jurisdiction.

The Court, finding that it lacks subject matter jurisdiction,

remands the case to state court.

        Accordingly, it is now

        ORDERED, ADJUDGED, and DECREED:

        The Clerk is directed to REMAND this case to state court

and, thereafter, CLOSE the case.

        DONE and ORDERED in Chambers in Tampa, Florida, this

15th day of November, 2018.




                                     6
